Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sharon Anne Maxwell, Appellant                        Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 16,037).
No. 06-12-00194-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Sharon Anne Maxwell, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 12, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk